UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 10-K/A (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 (Fee required) For Fiscal year ended June 30, 2008 OR o TRANSITION REPORT PURSUANT TO SECTION 13 or 15(D)OF THE SECURITIES EXCHANGE ACT OF 1934 (No fee required) For the transition period from to Commission file Number 0-19824 NUTRITION MANAGEMENT SERVICES COMPANY (Exact name of registrant as specified in its charter) Pennsylvania 23-2095332 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 725 Kimberton Road, Kimberton, Pennsylvania 19442 (Address of principal executive office)(Zip Code) Registrant’s telephone number, including area code:610-935-2050 Securities registered pursuant to Section 12(b) of the Act: Name of Each Exchange on Which Registered Title of Each Class None Securities registered pursuant to Section 12(g) of the Act: Title of Each Class Shares of Class A Common Stock (no par value) (Cover Page 1 of 2 pages) Indicate by checkmark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YESoNO x Indicate by checkmark if the registrant is not required to file reports pursuant to Section 13 or Section 15 (2) of the Act YESo NO x Indicate by checkmark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchanges Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESx NOo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained to the best of the Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definition of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. LARGE ACCELERATED FILER o ACCELERATED FILER o NON-ACCELERATED FILER o SMALLER REPORTING COMPANY x Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES o NO x The aggregate market value of voting stock (Class A Common Stock, no par value) held by non-affiliates of the Registrant as of December 31, 2007 was approximately Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: At October 13, 2008, there was outstanding 2,747,000 shares of the Registrant’s Class A Common Stock, no par value, and 100,000 shares of the Registrant’s Class B Common Stock, no par value. (Cover page 2 of 2 pages) EXPLANATORY NOTE This form 10-K is being filed to correct an immaterial mathematical error in the Consolidated Statements of Operations.The initial filing of the Form 10-K stated that Income tax (benefit)/expense was $19,963.In fact Income tax (benefit)/expense should have been $0. PART IV ITEM 15 – EXHIBITS AND FINANCIAL STATEMENT SCHEDULES (A) 1.
